Exhibit 99.1 Ken Harris to Step Down as President of Cesca Therapeutics Will serve as an Advisor to the Company for up to 18 months RANCHO CORDOVA, Calif – September 28, 2015 – Cesca Therapeutics Inc . (NASDAQ: KOOL), an autologous cell-based regenerative medicine company, today announced that Kenneth L. Harris is stepping down as President of the Company and from the Board of Directors in the U.S., as well as in the Indian subsidiaries, effective immediately. Mr. Harris will remain involved with the Company as an independent advisor for up to 18 months. “Ken has spent the best part of the last ten years building Cesca’s clinical programs from concept to their current state,” commented Craig W. Moore, Cesca’s Chairman of the Board. “This has taken creativity, perseverance and many long hours. We appreciate his trust in the Cesca team to bring his ideas to market, and look forward to working with him in his new role," he added. “We have made very significant progress over the last 18 months,” said Mr. Harris. “With the FDA approval to commence Cesca’s Phase III pivotal clinical trial for CLI secured, and the AMI program approaching Phase II, it is time for me to transition day-to-day leadership responsibility to other members of the Cesca team. I look forward to working with the Company in more of a consultative role, and helping to accelerate the delivery of these important new therapies to the clinic,” he added. The Company has commenced a search for a General Manager to succeed Mr. Harris to head up the Company’s clinical programs, and expects to have the position filled within the next several months. About Cesca Therapeutics Inc. Cesca Therapeutics Inc. ( www.cescatherapeutics.com ) is engaged in the research, development and commercialization of autologous cell-based therapeutics for use in regenerative medicine. The Company is a leader in the development and manufacture of automated blood and bone marrow processing systems that enable the separation, processing and preservation of cell and tissue therapy products. These include: ● SurgWerks
